  8:20-cv-00400-JFB-MDN Doc # 33 Filed: 11/23/20 Page 1 of 2 - Page ID # 308




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


PROBLAC, an organization; ALEXANDER
MATTHEWS, as individuals; DARREN
RENFROW, as individuals; JORDAN
CORBIN, as individuals; JOSHUA                                     8:20CV400
AUGUSTINE, as individuals; LIYA
WHATCOTT, as individuals; RILEY
WILSON, as individuals; KATELYN
HUCKINS, as individuals; and MELANIE
BUER, as individuals;                                               ORDER


                      Plaintiffs,


        vs.


CITY OF OMAHA, a Municipal Corporation;
TODD SCHMADERER, In their Individual
and Official Capacities; and MARK
MATUZA, In their Individual and Official
Capacities;


                      Defendants.




       This matter is before the Court on defendants’ motion to strike, Filing No. 20,

pursuant to Fed. R. Civ. P. 12(f) certain material from plaintiffs’ complaint and brief in

support of the motion for preliminary injunction, Filing No. 7. In relevant part, Fed. R. Civ.

P. 12(f) states: “The court may strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” The purpose of a Rule 12(f)

motion to strike is to “minimize delay, prejudice, and confusion.” Infogroup, Inc. v.

Database LLC, 95 F. Supp. 3d 1170, 1195 (D. Neb. 2015) (citations omitted).

                                              1
   8:20-cv-00400-JFB-MDN Doc # 33 Filed: 11/23/20 Page 2 of 2 - Page ID # 309




        The Court has carefully reviewed the requests to strike references to “the

Crossroads Protests” from plaintiffs’ complaint and from the brief in support for preliminary

injunction. Defendants argue that this case revolves around the protest at the intersection

of 30th and Farnam Streets on July 25, 2020 and has nothing to do with the protest that

occurred on May 29 and 30 at Crossroads Mall.

        Plaintiffs disagree and argue that this is a civil rights case based on how the City

now responds to peaceful protests. Plaintiffs contend that the Court cannot determine at

this stage in the proceedings whether these allegations are in fact material or relevant.

The plaintiffs have alleged a pattern of unlawful responses by Omaha police to protesters.

This pattern, argues plaintiffs, cause members of the organization to hesitate to engage

in such activities. This repeated injury may later go to the issue of standing asserts

plaintiffs.

        The Court agrees. Generally, this remedy is disfavored and seldom granted, and

the Court is given “liberal discretion” to make this determination. See Stanbury Law Firm,

P.A. v. IRS, 221 F.3d 1059, 1063 (8th Cir. 2000). The Court finds sufficient reasons exist,

as argued by the plaintiffs, to deny this motion to strike.

        THEREFORE, IT IS ORDERED THAT defendants’ motion to strike, Filing No. 20,

is denied.

        Dated this 23rd day of November, 2020.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                              2
